Name: Directive 2001/109/EC of the European Parliament and of the Council of 19 December 2001 concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees
 Type: Directive
 Subject Matter: cultivation of agricultural land;  production;  agricultural activity;  farming systems;  plant product
 Date Published: 2002-01-16

 Avis juridique important|32001L0109Directive 2001/109/EC of the European Parliament and of the Council of 19 December 2001 concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees Official Journal L 013 , 16/01/2002 P. 0021 - 0024Directive 2001/109/EC of the European Parliament and of the Councilof 19 December 2001concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit treesTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 285 thereof,Having regard to the proposal from the Commission(1),Acting in accordance with the procedure laid down in Article 251 of the Treaty(2),Whereas:(1) The Commission, in order to perform the task conferred upon it by the Treaty and by Community provisions governing the common organisation of the market in the fruit and vegetable sector, needs to be kept accurately informed on the production potential of plantations of certain species of fruit trees within the Community and to have available medium-term estimates of production and supply on the markets. This information is currently provided for within the framework of Council Directive 76/625/EEC of 20 July 1976 concerning the statistical surveys to be carried out by the Member States in order to determine the production potential of plantations of certain species of fruit trees(3). Now that new amendments are being made, it is appropriate on the grounds of clarity to repeal the said Directive and replace it by this Directive.(2) All the Member States should carry out surveys concurrently on plantations of fruit trees of the same species in accordance with the same criteria and with comparable accuracy. New plantations attain their full yield only after a certain number of years. These surveys should therefore be repeated every five years in order to obtain reliable statistics on production potential taking account of the fruit trees which are not yet productive.(3) Uniform surveys should be carried out in each Member State on the main varieties of each species of fruit, endeavouring at the same time to establish sub-divisions according to variety which are as complete as necessary.(4) The experience acquired in previous surveys of fruit tree plantations has shown that it is necessary to introduce a certain flexibility into survey methods used by the Member States whilst maintaining the comparability of data between Member States.(5) Since the objectives of the proposed action, namely to obtain complete and reliable statistics on the production potential of plantations of certain species of fruit trees in the Community and on medium-term estimates of Community production and supply, cannot be sufficiently achieved by the Member States individually and can therefore, by reason of the effects of the action, be better achieved at Community level, the Community may adopt measures, in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty. In accordance with the principle of proportionality, as set out in that Article, this Directive does not go beyond what is necessary to achieve those objectives.(6) The measures necessary for the implementation of this Directive should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(4),HAVE ADOPTED THIS DIRECTIVE:Article 11. The Member States shall carry out during 2002, and every five years thereafter, surveys on plantations of certain species of fruit trees existing on their territory.2. The following species shall be surveyed:(a) dessert apples(b) dessert pears(c) peaches(d) apricots(e) oranges(f) lemons(g) small-fruited citrus fruit.The species to be surveyed in the various Member States are set out in the table in the Annex.The list of said species and the said table may be amended in accordance with the procedure referred to in Article 8(2).The survey of plantations of varieties of apples and pears destined solely for uses other than dessert apples and pears shall be optional.3. The survey shall apply to all holdings with an area planted with fruit trees, provided that the fruit produced is entirely or mainly intended for the market.The survey shall cover pure and mixed crops, i.e. plantations of fruit trees of several of the species referred to in the first subparagraph of paragraph 2 or of one or more of them together with other species.4. The survey may be either exhaustive or based on random sampling, in accordance with the criteria laid down in Article 3.Article 21. The surveys referred to in Article 1 shall be organised so that the results may be presented in various combinations of the following characteristics:(A) Variety of fruit:For each species of fruit, and in order of importance, enough varieties shall be shown to enable a separate assessment to be made for each Member State, by variety, of at least 80 % of the total area planted with fruit trees of the species in question and, in any case, all varieties representing 3 % or more of the total area planted with fruit trees of the species in question.(B) Age of trees:The age of trees must be calculated from the time of their planting in the orchard. The planting season which extends from the autumn to the spring shall be considered a single period.(C) Area planted, number of trees and density of plantation:The density of plantation may be surveyed and quoted directly or may be calculated from the area planted.2. Detailed rules for applying this Article shall be adopted in accordance with the procedure referred to in Article 8(2).Article 31. In the case of random sampling, the sample shall be representative of at least 95 % of the area planted with fruit trees. Estimates shall be made for areas not covered by sampling.2. So far as the results of the surveys carried out by random sampling are concerned, Member States shall take every measure to ensure that sampling errors at the 68 % confidence level shall, at the most, be of the order of 3 % for the whole of the national area planted with fruit trees of each species.3. Member States shall take appropriate measures to limit mistakes of reporting and, if necessary, to estimate their effect on the whole of the area planted with fruit trees of each species.4. The rules for applying this Article shall be adopted in accordance with the procedure referred to in Article 8(2).Article 41. Member States shall notify the Commission of the results of these surveys as rapidly as possible, and in any case before 1 October of the year following the survey year.2. The results referred to in paragraph 1 shall be supplied for each production area. The boundaries of the production areas to be adopted for Member States shall be fixed in accordance with the procedure laid down in Article 8(2).3. Sampling errors together with any mistakes discovered in reporting as referred to in Article 3 shall be notified before 1 October of the year following the survey year.4. Member States shall send the Commission a methodological report on how the survey was carried out no later than 1 October of the year following the survey year.Article 5Member States which have annual estimates:(a) of areas of fruit trees, the clearing of which has been carried out on their territory, and(b) of the new plantations of fruit trees on their territory,shall notify the Commission of this information no later than 31 October of the year following the reference year.Article 6The Commission shall study the following in consultation and ongoing cooperation with Member States:(a) the results supplied,(b) the technical problems raised, in particular by the preparation and implementation of these surveys,(c) the significance of the findings of the surveys.Article 7The Commission shall submit to the European Parliament and to the Council, within one year of notification of the results by Member States, a report on experience acquired during the survey.Article 81. The Commission shall be assisted by the Standing Committee for Agricultural Statistics, set up by Council Decision 72/279/EEC(5).2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The committee shall adopt its rules of procedure.Article 9Directive 76/625/EEC shall be repealed with effect from 16 April 2002.Any references made to repealed Directive 76/625/EEC shall be considered as a reference to this Directive.Article 10Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 16 April 2002 at the latest. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States.Article 11This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 12This Directive is addressed to the Member States.Done at Brussels, 19 December 2001.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentA. Neyts-Uyttebroeck(1) OJ C 96 E, 27.3.2001, p. 212.(2) Opinion of the European Parliament of 13 June 2001 (not yet published in the Official Journal), Council Common Position of 8 November 2001 (not yet published in the Official Journal) and Decision of the European Parliament of 11 December 2001 (not yet published in the Official Journal).(3) OJ L 218, 11.8.1976, p. 10. Directive as last amended by Directive 1999/87/EC of the European Parliament and of the Council (OJ L 16, 21.1.2000, p. 72).(4) OJ L 184, 17.7.1999, p. 23.(5) OJ L 179, 7.8.1972, p. 1.ANNEXSPECIES SURVEYED IN THE VARIOUS MEMBER STATES>TABLE>